In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1042V
                                          (Not to be Published)

*************************
                           *
BRANDON HOOD,              *
                           *
               Petitioner, *                                     Filed: November 15, 2017
                           *
          v.               *
                           *                                     Entitlement; Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH        *                                     Guillain-Barre Syndrome (“GBS”).
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner.

Mallori Browne Openchowski, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                       RULING ON ENTITLEMENT1

       On August 23, 2016, Petitioner Brandon Hood filed a petition seeking compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed
Guillain-Barre Syndrome (“GBS”) as a result of an influenza (“flu”) vaccine that he received on
December 5, 2014.

        In his Rule 4(c) Report, dated July 13, 2017, Respondent indicated that he does not contest
entitlement in this matter. Respondent specifically stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts of this case and

1
  Although this ruling is not formally designated for publication, it will be posted nonetheless on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the ruling’s inclusion of certain kinds
of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
has concluded that “petitioner has satisfied the criteria set forth in the newly revised Vaccine Injury
Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”).” Rule 4(c) Report at 7
(ECF No. 25). The Rule 4(c) Report acknowledged that “petitioner suffered GBS following the
administration of a seasonal flu vaccine, and that the onset occurred within the time period
specified in the Table.” Id. Although Petitioner’s petition was filed before the effective date of the
revised Table, Respondent recognized that “petitioner may re-file this petition and be afforded a
presumption of causation under the revised Table (see 42 U.S.C. § 300aa-16(b)).” Id. at 7-8.
Respondent concludes that Petitioner is entitled to an award of damages, and I hereby find that
Petitioner is so entitled.

  I.   Future Proceedings

        An Order, dated July 14, 2017, was issued instructing the Parties to begin the process of
settling appropriate damages in this case. ECF No. 26. Additionally, Petitioner was ordered to file
status reports informing the court on the Parties’ progress. Id. Petitioner filed four status reports
between August 14, 2017 and November 13, 2017, which is Petitioner’s most recent status report
to date. See generally ECF Nos. 27, 28, 31, 33. Petitioner noted that he is “in the process of
evaluating his damages and intends to file affidavits of witnesses in the near future.” See Status
Report, dated November 13, 2017 (ECF No. 33). Petitioner also expressed that a life care planner
is necessary in evaluating the damages in this case. Id.

         Petitioner shall file a status report on or before Friday, December 29, 2017 to (a) inform
the court on the Parties’ progress in settling appropriate damages, (b) propose a deadline to file
witness affidavits, and (c) to inform the court on whether a life care planner has been retained. If
a life care planner has been retained, Petitioner shall provide the life care planner’s information to
the Respondent.

       IT IS SO ORDERED.


                                                            /s/ Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Special Master




                                                  2